DETAILED ACTION
The Request for Continued Examination (RCE) filed 05/11/22 has been entered.  Claims 13-20 and 23-25 are currently pending, with claims 21-22 being cancelled.  Despite the substantive claim amendments and Applicant’s arguments, all previous rejections are maintained, hence this action is made Final.  In addition, additional Drawing and Specification objections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “controlling the electric motors at full power” must be shown or the feature(s) canceled from the claim(s).  See claim 13, lines 9-10; claim 19, line 8.  Figure 3 appears to show curves IV, V and VI with a PWM step, but there is no indication of an additional and/or subsequent “full power” or static step.  The only mention of this feature in the specification appears on page 11, lines 28-29, but this is not in connection with any of the figures.  Applicant has stated in the Remarks that “full-power control is readily understood by one of skill in the art.”  See Remarks, page 6.  While this is true, this is claimed subject matter (and with the current amendments, is now a central feature of the alleged novelty of the claimed control system), hence there MUST be some graphical depiction of this activation phase. No new matter should be entered.
The drawings are further objected to because Figure 2 depicts curve II, referred to as a “system of the state of the art,” and curve I, referred to as a “system according to the invention,” but they are otherwise identical in that they operate at some velocity and cease at a some time, without any other specifics.  Applicant has stated in the Remarks that curve I has a lower speed and longer opening time, but in response, lower than what and longer than what?  See Remarks, page 7.  It is understood that this is relative to the prior art curve II, but there are no specific values there, so these curves are effectively identical since there are no specific values associated with the speed and opening time.  This graphical depiction does not enable one skilled in the art to practice the invention since the requisite speed that is low enough or the requisite time that is long enough is not properly shown or discussed in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: curve II is referred to as a “system of the state of the art” while curve I is referred to as a “system according to the invention,” when they are otherwise identical in that they operate at a single velocity and cease at a given time, without any other specifics.  It is unclear how curve I constitutes an inventive concept.  Applicant has stated in the Remarks that curve I has a lower speed and longer opening time, but lower than what and longer than what?  See Remarks, page 7.  It is understood that this is relative to the prior art curve II, but there are no specific values there, so these curves are effectively identical since there are no specific values associated with the speed and opening time.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Tanaka
Claim(s) 13-19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al . (WO 2016/158569) (citing to corresponding U.S. Patent No. 10,442,413).  Tanaka is directed to a brake control apparatus.  See Abstract. 
Claim 13: Tanaka discloses a control system [Fig. 6] for controlling an electric parking brake system for an automobile vehicle (1) including at least two brakes (5, 31, 20, 43) for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator (43) for being activated by an electric motor (43B), said control system including a control unit (13, 20), said control unit including at least one controller (20) for controlling the electric motors, such that when a control command to apply the parking brake is given, the electric motors are supplied to activate the parking brake actuators and enable brakes to be applied, said at least one controller being configured for, in some activation phases of the parking brake actuators, controlling the electric motors by pulse width modulation [see Fig. 6 (S15); col. 21, lines 42-56; col. 31, lines 1-16], and in other activation phases of the parking brake actuators, controlling the electric motors at full power [see Fig. 6 (S35); col. 22, lines 50-55 (switching from stepwise control to static control); col. 31, line 39 (PWM “applies to the other embodiments” for the stepwise control].  See Figs. 1, 2, 6, 11-12. 
Tanaka also discloses the newly added limitation that the controller is configured to control the electric motor at full power in a first activation phase (S38) and the controller is configured to control the electric motor by pulse width modulation in a second activation phase (S35) [see col. 23, lines 38-46 (alternate embodiment using PWM)], wherein the second activation phase occurs after the first activation phase and wherein the first activation phase and the second activation phase occur during a same braking action, and wherein the braking action is not an emergency braking action.  See Fig. 6; col. 23, lines 38-46; see also Fig. 8 (S62 and S61); col. 26, lines 51-67 (S61 can use PWM instead). 
Claim 14: Tanaka discloses that the control unit is able to receive external information informing it to control the electric motors by pulse width modulation.  See col. 12, lines 53-67; col. 21, lines 42-56. 
Claim 15: Tanaka discloses that the at least one controller includes at least one power switching device (21, 25), such as a power transistor or a triac.  See col. 13, lines 33-43. 
Claim 16: Tanaka discloses an electric parking brake system including at least two brakes for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator for being activated by an electric motor.  See claim 13 above; Fig. 1. 
Claim 17: Tanaka discloses at least two service brakes.  See Fig. 1; col. 3, lines 1-19. 
Claim 18: Tanaka discloses the electric parking brake system acting on at least two of the four brakes (front brakes 5, rear brakes 31), and, wherein, the control system is configured to control the electric parking brake system during a normal application of the electric parking brake.  See Fig. 1 (EPB acts on rear brakes 31 via 43). 
Claim 19: see claim 13 above. 
Claim 23: Tanaka discloses that the electric motors are controlled by pulse width modulation, such that a normal activation phase of the electric parking brake system includes a first part at a first speed and a second part at a second speed, the second part corresponding to a compression phase of the brake linings, the second speed being lower than the first speed.  See col. 13, lines 33-54 (“…determine completion of the application…” and change motor voltage accordingly); see also Figs. 10-12 (linear increasing segments constitute greater rotational motor speeds than zero slope segments). 
Claim 24: Tanaka discloses that during a phase of determining a position of at least one piston (39), the electric motors are controlled, in a brake release direction, by pulse width modulation, such that their speed of rotation is lower than their speed of rotation during part of at least one activation phase of the parking brake in normal operation.  See col. 13, lines 33-54 (“…determine completion of the release…” and change motor voltage accordingly). 
Claim 25: Tanaka discloses that the first part and the second part occur during the same braking action.  See Figs. 10-12; see also claim 23 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tanaka
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.  
Claim 20: Tanaka discloses that the electric motors are controlled such that in brake release their rotation speed is lower, and in brake application their speed could either vary continuously or stepwise.  See col. 13, lines 33-54 (“…determine completion of the application or determine completion of the release…” and change motor voltage accordingly).  However, Tanaka does not disclose that this operation is performed when the pads are changed.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ the same type of motor control during release [see Fig. 6 (S23-S25)] for simplicity, and to release the brakes more slowly during a pad change as compared to brake apply since immediacy is not required and for maintenance safety.  See, e.g., JP 2004278708 (directed to a “replacement method for friction pad of electric disk brake” and in step S303, “the reverse operation of the electric motor (15) is performed at a constant low rotation so that the ball screw shaft (38) does not retreat suddenly”); see also US Pub. 2016/0032993 (directed to the release of an EPB by energizing the motor with PWM and ON/OFF).


Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive.  The arguments were addressed at length during the 04/22/22 Applicant-Initiated Interview in response to the 04/11/22 AFCP Request, where the same claim amendments were submitted.  
With regard to the traversal of the 102 rejection of claim 13, Applicant argues that while the new limitation concerning two activation phases during braking -- a first full-power phase followed by a second PWM phase – may be present in Tanaka as indicated by the alternative embodiment of Figure 6 discussed in col. 23, lines 38-46, Tanaka allegedly does not further disclose that this is achieved during a “braking action that is not an emergency braking action.”  See Remarks, page 9.  In response, the methods disclosed in Figures 6 and 8 of Tanaka employ a tailored braking control when the running state cannot be determined, but there is no mention of it being an “emergency braking action.”  The many possibilities of what this condition constitutes is discussed in col. 13, line 55 to col. 14, line 14, and may include for example, excessive brake application.  The control response to this condition is NOT an “emergency braking action” according to one skilled in the art, nor according to the Applicant’s definition described in the Application.  See Detailed Description at page 12, lines 1-6 (“emergency brake” when pressing brake button at a “significant speed,” for example, above 5 km/h).  
It should further be noted that the claimed method may be used in service, parking or emergency braking.  See Detailed Description at page 12, lines 7-9.  Thus, to the extent Applicant believes the limitation is not disclosed because of the “not an emergency braking action” aspect, it should be apparent that the control methods of Tanaka may be applied during various braking operations as well. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 13, 2022